                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         SCOTT JOHNSON,                                  Case No. 18-cv-00464-KAW
                                   8                      Plaintiff,
                                                                                             SECOND ORDER TO SHOW CAUSE
                                   9               v.
                                                                                             Re: Dkt. No. 55
                                  10         EXPRESS AUTO CLINIC, INC., et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             On April 5, 2019, Plaintiff filed a motion for default judgment. (Dkt. No. 55.) On April 8,

                                  14   2019, the Court issued an order stating that if Defendant failed to file an opposition by the

                                  15   deadline under Civil Local Rule 7, Plaintiff was to file and e-mail a proposed order by the reply

                                  16   deadline. (Dkt. No. 57.) The proposed order was to be structured as outlined in Attachment A to

                                  17   the November 19, 2018 order, and “include all relevant legal authority and analysis necessary to

                                  18   establish the case.” (Id.)

                                  19             As no opposition was filed, Plaintiff's proposed order was due by April 26, 2019. As of

                                  20   the date of this order, Plaintiff has not submitted the proposed order or provided a chambers copy

                                  21   of the motion for default judgment. The Court notes this is the second case in which Plaintiff has

                                  22   failed to provide the proposed order and chambers copy, as required by the Court’s order. (See

                                  23   Johnson v. RK Investment Properties, Inc., Case No. 18-cv-1132-KAW, Dkt. No. 17.)

                                  24   Accordingly, the Court ORDERS Plaintiff to show cause why Plaintiff should not be sanctioned

                                  25   for failing to comply with Court orders by: (1) submitting the proposed order, (2) providing a

                                  26   chambers copy of the motion for default judgment, and (3) explaining why Plaintiff has not

                                  27   complied with the Court's orders. Plaintiff's response is due by May 8, 2019.

                                  28   ///
                                   1         The Court CONTINUES the hearing on the motion for default judgment to June 6, 2019.

                                   2         IT IS SO ORDERED.

                                   3   Dated: May 1, 2019
                                                                                       __________________________________
                                   4                                                   KANDIS A. WESTMORE
                                   5                                                   United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
